Argued January 29, 1935.
Plaintiffs appeal from judgment of nonsuit entered against them in their action for damages for injuries sustained by the wife plaintiff in attending a fire sale at defendants' store in Scranton, where she was hurt when the large crowd attempting to enter the store forced her against an upright erected in connection with boarding placed to protect the plate glass windows at the narrow entrance.
An examination of the record in this case fails to disclose actionable negligence on the part of the defendants. The nonsuit was properly granted.
The judgment of the court below is affirmed. *Page 532